Citation Nr: 0720571	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized service with the Philippine Scouts from July 1946 
to April 1949.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Manila RO that found that new and material evidence 
had not been submitted to reopen the appellant's claim of 
service connection for cause of the veteran's death.  The 
case was previously before the Board in January 2007 when it 
reopened the claim and remanded it for further development 
and de novo review.  In January 2007, the Board granted the 
appellant's motion to advance the case on the Board's docket 
due to her advanced age.


FINDINGS OF FACT

1. The veteran died in November 1995; the immediate cause of 
his death was acute pulmonary embolus due to pelvic 
thrombophlebitis; hepatoma left hepatic lobe was also listed 
as a significant condition that contributed to his death.  

2. Acute pulmonary embolus, pelvic thrombophlebitis, and 
hepatoma left hepatic lobe were not manifested in service and 
are not shown to have been otherwise related to the veteran's 
service, to include any varicose veins incurred during 
service.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.313 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  August, September, and October 2004 
letters explained the evidence necessary to substantiate her 
claim, the evidence VA was responsible for providing, the 
evidence she was responsible for providing, and advised her 
to submit any evidence or provide any information she had 
regarding her claim.  She has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a January 2007 letter informed the appellant of 
effective date criteria.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA records review and opinion in March 
2007.  The appellant has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Service medical records (SMRs) are silent for any relevant 
complaints.  April 1949 separation examination clinical 
findings were negative for varicose veins and masses in the 
abdomen, liver, or spleen; the genito-urinary system, 
vascular system, abdomen, liver, and spleen showed no 
significant abnormalities.  

A September 1961 certification from the U. S. Adjutant 
General's Office indicates the veteran had 90 days or more of 
active service.  A document entitled Enlisted Record and 
Report of Separation indicates the veteran served with the U. 
S. Armed Forces from July 1946 to April 1949.   

A medical certificate from Dr. N. M. D. states the veteran 
was treated by him from October 1987 to August 1992 for 
various maladies, including contact dermatitis at the pubic 
area, cough and fever, punctured wound of the right foot, and 
back pains.

August to November 1995 Palomar Medical Center treatment 
records show the veteran was being treated for a left hepatic 
lobe lesion.  In November 1995, Dr. F. S. H. indicated that 
the hepatoma had grown and an exploratory laparotomy and 
resection of the left lateral hepatic lobe was performed.  
About 30 hours after surgery, the veteran suffered from 
intra-abdominal bleeding and an exploratory laparotomy was 
performed and his gallbladder was removed.  He developed 
significant left lower lobe atelectasis.  Three days after 
surgery his pulmonary function worsened and a chest x-ray 
showed worsening infiltrates bilaterally.  The discharge 
summary reports that at the time of his death it was not 
clear whether he developed overwhelming pulmonary edema, 
pulmonary infection, or pulmonary embolus.   

The veteran's November 1995 death certificate lists the 
immediate cause of death as acute pulmonary embolus due to 
pelvic thrombophlebitis; a significant condition contributing 
to death but not related to the cause was listed as a 
hepatoma left hepatic lobe.  The death certificate also 
reveals that a left hepatic lobe resection was performed on 
November 15, 1995.

The veteran had not established service connection for any 
disability during his lifetime.

June and November 2001 medical certificates from Dr. L. D. 
report he treated the veteran for a cough and fever and 
osteoarthritis several times from 1989 to 1992.

A June 2004 clinical abstract from Dr. S. S. F. indicates he 
treated the veteran for itchiness of both lower extremities, 
the presence of superficial infected wounds due to scratching 
on his legs and feet, and intermittent pain that radiated 
upwards in both of his lower extremities.  The doctor stated 
the veteran's varicose veins were noticeable.  The veteran 
told him that the pain and itchiness in his legs began during 
his military service, but that he ignored the symptoms 
because he thought they were due to driving.  These symptoms 
did not start to disturb him until a few weeks after his 
discharge.  The veteran's family informed Dr. S. S. F. that 
the veteran sought treatment with Dr. C. B. less than a year 
after his discharge from service and that Dr. C. B. treated 
him for almost twenty years, until he became the Provincial 
Health Officer of Tarlac.  Dr. C. B. died many years 
previously and medical records from his treatment were 
unavailable.  Dr. S. S. F.'s report notes that he treated the 
veteran from 1969 to 1994 and saw him about four to six times 
a year.  His office destroys all medical records after five 
years, so the veteran's medical records were unavailable and 
the abstract was based on his best recollection of his 
treatment of the veteran.  He provided the following opinion 
regarding the cause of the veteran's death: "[T]he 
varicosities which started during his military service, which 
he didn't mind it until after discharge could have extended 
to the pelvic region, which eventually developed into 
thrombophlebitis and later resulted to a pulmonary embolus as 
the cause of his death."  

A February 2005 clarification letter from Dr. S. S. F. states 
that the history of the veteran's illness made him decide 
that varicosities of the lower extremities with complications 
caused his death.  He noted that varicosities develop over a 
long period of time, so the history of having itchiness with 
noticeably enlarged veins in both extremities during his 
military service was vital in diagnosing the veteran as 
having varicosities with skin complications.  He indicated 
that prescription medications provided considerable relief, 
but the veteran continued to experience symptoms.  

In April 2005, the appellant submitted an article entitled 
Pulmonary Embolism.  The findings of this article include 
that pulmonary embolism is a fatal complication of underlying 
venous thrombosis, which often begins in the calf veins; it 
is often misdiagnosed because it causes vague and nonspecific 
symptoms; the highest incidence of pulmonary embolism occurs 
in hospitalized patients; and risk markers include a prior 
history of deep vein thrombosis and varicose veins.  

A May 2005 certificate of medical treatment reports the 
veteran was treated at Dr. Paulino J. Garcia Memorial 
Hospital Research & Medical Center in July and August 1949 
for a urinary tract infection, colitis, proctitis, and sacral 
arthritis.  Treatment records were no longer available.

On March 2007 VA medical records review, the VA physician 
noted that he had carefully reviewed the veteran's claims 
file.  He reported that several internet medical websites, 
including that of the Mayo Clinic, show that well known risk 
factors for the development of blood clots and resulting 
pulmonary embolism include surgery, long periods of 
inactivity, increased level of clotting factors in the blood, 
heart attack, stroke, injury to veins (certain surgical 
procedures, especially hip or knee surgery), and direct 
injury from leg or pelvic fractures.  The veteran's two main 
risk factors for pulmonary embolism besides varicose veins 
were his hepatic lobe resection and inactivity after the 
surgery.  The physician noted SMRs were silent for a varicose 
vein condition and that the claims file did not contain 
evidence of treatment for varicose veins until several years 
after service; he concluded that there was not sufficient 
objective medical evidence to establish service connection 
due to varicose veins during service or one year thereafter.  
He discussed Dr. S. F. F.'s medical opinion and his notation 
that Dr. C. B. treated the veteran less than one year after 
service for varicose veins, but notes that the claims file 
does not contain any evidence to corroborate this assertion.  
He emphasized that Dr. S. F. F. did not review the veteran's 
claims file or SMRs, did not begin treating the veteran until 
1969, and did not have his own treatment records for the 
veteran because they were destroyed.  The examiner provided 
the following opinion:

In the presence of silent SMR and separation 
examination 4/13/49 with respect to varicose 
veins, absence of treatment for varicose veins up 
to several years after service, absence of 
medical records to corroborate version given by 
Dr. S. F. F. that Dr. [C. B.] treated veteran 
before 1 year of his discharge, it is my opinion 
that the veteran's cause of death (pulmonary 
embolus due to pelvic thrombophlebitis) is not at 
least as likely as not related to varicose veins 
incurred during service. 

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record does not contain competent medical evidence, and 
the appellant has not alleged, that the significant condition 
that contributed to the veteran's death of hepatoma left 
hepatic lobe was related to his service.

The record includes both medical evidence that tends to 
support the appellant's claim that varicose veins incurred 
during service were related to the cause of the veteran's 
death and medical evidence that is against her claim.  
Evidence tending to support her claim includes June 2004 and 
February 2005 letters from Dr. S. F. F.; the evidence against 
her claim includes the March 2007 opinion by a VA physician 
who reviewed the record.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dr. S. F. F.'s letters provide a diagnosis of varicose veins 
many years prior to the veteran's death, state the veteran 
began complaining of having itching and pain in his lower 
extremities during service and sought treatment within a year 
of his discharge from service, and relate the immediate and 
underlying causes of his death to these variscosities.  The 
record does not show that Dr. S. F. F. had access to the 
claims file or had the opportunity to review the veteran's 
full medical history as shown in the claims folder.  Notably, 
he reported that he was not even able to review his own 
records of treatment for the veteran, since they had 
previously been destroyed.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (finding that a physician's access to the 
claims file is an important factor in assessing the probative 
value of a medical opinion).  He did not indicate that he was 
aware of the surgical resection of the hepatoma of the left 
hepatic lobe and did not discuss whether that surgery and 
resulting inactivity could have contributed to the pulmonary 
embolism that caused the veteran's death.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects. "clinical data or other 
rationale to support [the] opinion."  Bloom v. West, 12 Vet 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1993).  It appears from his opinion that Dr. 
S. F. F. did not have a complete picture of the circumstances 
surrounding the veteran's death or of his medical history; 
hence, his opinion has limited probative value.  

In contrast, the VA physician's opinion is based on a 
thorough review of the veteran's claims file, as evidenced by 
his references to the veteran's service and medical history 
and Dr. S. F. F.'s opinion.  It also contains a complete 
rationale and explanation regarding his conclusion that the 
veteran's cause of death was not at least as likely as not 
related to varicose veins incurred during service.  He 
reviewed literature on the internet and used this research to 
provide alternative theories regarding the basis for the 
cause of the veteran's death, specifically that hepatic lobe 
resection and inactivity after the surgery were risk factors 
that contributed to the veteran's death causing pulmonary 
embolism.  He described the death-causing disability in 
sufficient detail and thoroughly explained his reasoning, 
thus, allowing the Board to make a fully informed evaluation 
of the underlying medical issues regarding the cause of the 
veteran's death.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the March 2007 VA 
physician's opinion reflects a full review of all medical 
evidence of record, including the medical opinion provided by 
Dr. S. F. F.; reveals a more complete familiarity with the 
veteran's medical history; is supported by detailed findings 
and rationale; and considers alternative theories and risk 
factors regarding the cause of the veteran's death.  
Accordingly, the Board finds that the opinion of Dr. S. F. F. 
is of less probative value than the opinion by the VA 
physician.  Accordingly, the Board finds the March 2007 
opinion persuasive of a conclusion that the cause of the 
veteran's death, pulmonary embolism as due to pelvic 
thrombophlebitis, was unrelated to varicose veins incurred 
during service.

The preponderance of the evidence is against the appellant's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied.



ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


